Citation Nr: 1611493	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for left shoulder and arm strain.

2.  Entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain.

3.  Entitlement to a disability evaluation in excess of 30 percent for mood disorder.

4.  Entitlement to a disability evaluation in excess of 30 percent for tension headaches.

5.  Entitlement to a compensable disability evaluation for hearing loss.

6.  Entitlement to a disability evaluation in excess of 30 percent for bilateral flat feet.

7.  Entitlement to an effective date earlier than May 31, 2011 for the increased evaluation to 30 percent for the service-connected bilateral flat feet.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C. B. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2015, the Veteran and C. B. testified at the RO before the undersigned Veterans Law Judge.  The Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to increased ratings for pes planus, lumbar spine, and left shoulder and arm strain and entitlement to an earlier effective date for bilateral flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2015 hearing, the Veteran withdrew his appeal of the issue of entitlement to a compensable evaluation for hearing loss.

2.  The Veteran's headaches are manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability attacks.

3.  The evidence shows that the Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to a compensable evaluation for hearing loss have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a 50 percent disability rating for headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.02, 3 .321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).

	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim 

The Veteran perfected an appeal regarding entitlement to a compensable evaluation for hearing loss.  At the October 2015 hearing, the Veteran confirmed that this issue was being withdrawn from appellate consideration.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

As the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.

II.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the RO provided VCAA notice letters in July 2011, September 2011, June 2012, and May 2013 which informed the Veteran of the evidence required to substantiate the increased rating claims and TDIU, and informed him of how disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The available service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations in August 2011 and June, July, and August 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed by the examiners, the Veteran's history was taken, and complete examinations were conducted which fully addressed the manifestations of the Veteran's headaches.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for an increased rating for migraine headaches and TDIU has been met.  38 C.F.R. § 3.159(c)(4).  

III.  Increased Rating for Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Court has held that 'staged' ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 1985 rating decision granted service connection for headaches.  A 30 percent disability rating was assigned from August 1, 2011.  Headaches are rated according to Diagnostic Code 8100.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

'Prostrating' is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary (31st Ed. 2007).

The Veteran had a VA examination in August 2012.  He reported he had headaches every day, many times lasting all day.  He reported that during these times, he was unable to do anything.  He described the pain as on both sides of the head and worsened with physical activity.  He complained of nausea, sensitivity to light and sound, and changes in vision with headaches.  He reported his headaches typically lasted less than one day.  He stated he had prostrating attacks of migraine headaches more frequently than once per month.  The examiner noted he had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted the headaches did not affect the Veteran's ability to work.  Upon review of the claims file, the examiner indicated the Veteran had not sought care of headaches in the past year.  The examiner also stated that the features of the Veteran's headaches had not changed significantly in the last year since his examination in August 2011.  The examiner noted that the condition of migraine headaches did not preclude the Veteran from all forms of employment.  

During the October 2015 hearing, the Veteran testified that he had headaches while he was working.  He stated that the headaches were not so severe at that time.  Now, he reported his head movement was very limited.  In a two week period, he reported about six episodes where he would need to lay down or he was unable to function due to his headaches.  He reported treatment with medication, cold compresses, and injections.  He asserted he could not work a full-time job due to the frequency and severity of the headaches. 

The Board finds that there is a preponderance of the evidence which supports the Veteran's claim for an increased 50 percent rating for headaches.  The evidence shows that the Veteran has very frequent prostrating headaches which would interfere with full-time employment.  In this case, a 50 percent disability rating is warranted, as the evidence shows very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  For these reasons, the Board finds that the preponderance of the evidence supports the claim for a 50 percent disability rating for headaches.  The Board notes that 50 percent is the maximum available rating under Diagnostic Code 8100 for migraines. 

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's headache disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the Veteran's disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  Symptoms such as the frequency and severity of the Veteran's headaches are considered by the schedular criteria.

Because the schedular rating criteria are adequate to rate the Veteran's headache disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

IV.  Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).

The Veteran is service-connected for left tibia and fibular fracture residuals with traumatic left ankle arthritis, rated as 30 percent disabling; bilateral flat feet, rated as 30 percent disabling; mood disorder with depression, rated as 30 percent disabling; tension headaches, rated as 50 percent disabling (pursuant to this decision); lumbosacral strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left shoulder and arm strain, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  As of May 31, 2011, the combined rating was 80 percent.

The Veteran met the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a 'living wage').  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a letter dated in April 2009, received in March 2011, P. C. stated that the Veteran was service-connected for tinnitus, lumbosacral strain, residuals of fractured tibia and fibula with traumatic arthritis of the left ankle, flat feet, tension headaches, left shoulder and arm strain, and defective hearing.  Due to a combination of these service-connected disabilities, the Veteran was limited on what type of job he would be able to perform.  He had been looking for work, but due to his service-connected disabilities had been unable to find gainful employment.

During a July 2012 VA mental health examination, the examiner noted that the Veteran had many problems with pain and about 70 percent of his medical problems were service-connected.  He stated that if mood disorder were his only problem, he would likely have some difficulty mustering his full energies to overcome barriers to getting a quality job, but would be able to manage. 

During an August 2012 VA examination, the examiner noted the Veteran's current physical service-connected medical conditions, while limiting, did not preclude him from all types of gainful employment.  The Veteran was capable of employment at a light demand level and would be best suited to mostly sedentary positions.
	
In a May 2013 letter, Z. D., a VA vocational rehabilitation counselor, noted the Veteran had braces for both legs and had difficulty ambulating.  The Veteran had problems when required to stand for long periods of time or walking long distances.  He was noticeably uncomfortable sitting in his office having to adjust several times due to pain issues.  The Veteran reported that he experienced tension headaches on a daily basis with the severity fluctuating.  He also reported that at times, he experienced nausea and vomiting associated with these.  The Veteran indicated that he was limited in what he could physically do because of continued problems with his feet and back strain.  He also experienced frequent shoulder pain and had difficulty reaching overhead.  These disabilities directly related to the depression that he was also experiencing.  The counselor found that the Veteran was not feasible for an employment goal.  He continued to experience chronic pain associated with his service and non-service connected disabilities, which made ambulation extremely difficult for him.  Veteran also had a history of multiple heart attacks, with the last one being in 2005.  The culmination of all of these medical issues had caused him to experience extreme periods of fatigue during the day.  It was his opinion that the Veteran was not employable and that his service-connected conditions played a major role in this determination.

During an October 2015 Board videoconference hearing, the Veteran testified that he received his GED and a two year associate's degree while in service.  He reported he could not return to his previous job as an insurance underwriter as he could not stay focused or sit for long periods of times without frequent breaks due to his service-connected disabilities.  He also would be unable to drive for long distances, as a truck driver.  The Veteran stated that he has a short fuse, as he was in pain and angry, so he avoided other people and tended to isolate himself. 

Regardless of the additional non-service connected disabilities, the Board must consider whether his service-connected disabilities alone preclude employment.  The Board finds that this is the case.  As shown on multiple VA examinations, the Veteran's headaches resulted in interference with employment; his mood disorder resulted in impairment in his ability to function with others in the work place and energy, also interfering with employment; and his multiple orthopedic disabilities impair his ability for employment other than sedentary employment.

In this case, the Veteran meets the threshold requirements for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that a TDIU is warranted.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.







							(Continued on the next page)

ORDER

Entitlement to a compensable disability evaluation for hearing loss is dismissed.

Entitlement to a disability evaluation of 50 percent for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Veteran was last evaluated for his left shoulder and arm strain, lumbosacral strain, mood disorder, and bilateral flat feet in 2012.  During the October 2015 Board hearing, the Veteran testified as to worsening of his mood and foot disorders since his most recent evaluation.  Additionally, the Veteran has asserted he has neurological manifestations of his left shoulder and arm strain as well as his lumbosacral strain which have not been evaluated.  As such, the Board finds a remand is necessary for VA examinations to determine the nature and severity of the Veteran's service-connected disabilities.  

The Veteran's claim of entitlement to an earlier effective date for bilateral flat feet is inextricably intertwined with his claim of entitlement to an increased rating for bilateral flat feet, which continues to be developed by the AOJ.  As such, remand of that claim is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and private records related to the Veteran's claimed disabilities, dated since January 2014.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to assess the nature, extent, and severity of his left shoulder and arm strain and lumbosacral strain.  The Veteran's entire VA electronic claims file must be reviewed by the examiner.  

The examiner should identify all orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back and left arm/shoulder. 

Further, the examiner should also discuss the nature and severity of any neurological manifestations of the Veteran's left arm/shoulder and low back disabilities found to be present.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature, extent, and severity of his mood disorder.  The Veteran's entire VA electronic claims file must be reviewed by the examiner.  All appropriate and indicated tests and studies should be accomplished.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

4.  Schedule the Veteran for appropriate VA examinations to assess the nature, extent, and severity of his bilateral flat feet.  The Veteran's entire VA electronic claims file must be reviewed by the examiner.  All appropriate and indicated tests and studies should be accomplished.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, including considering if referral for extraschedular consideration is warranted.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


